334 S.E.2d 451 (1985)
A.J. RIVENBARK
v.
SOUTHMARK CORPORATION and Drexel Burnham Lambert Realty Company, Inc.
No. 8418SC1338.
Court of Appeals of North Carolina.
October 1, 1985.
*452 Smith, Moore, Smith, Schell & Hunter by Jack W. Floyd, Greensboro, for plaintiff-appellant.
Petree, Stockton, Robinson, Vaughn, Glaze & Maready by Norwood Robinson and Robert J. Lawing, Winston-Salem, for defendants-appellees.
PHILLIPS, Judge.
Though neither party addressed the question this appeal has no business being here and must be dismissed. It is a fragmentary appeal from an interlocutory order that leaves pending and unlitigated all of the claims of both parties; and no substantial right of plaintiff can possibly be affected to the slightest extent if the validity of the order is not determined until after a final judgment is entered in the case. See G.S. 1-277, G.S. 7A-27; G.S. 1A-1, Rule 54, N.C. Rules of Civil Procedure; Waters v. Qualified Personnel, 294 N.C. 200, 240 S.E.2d 338 (1978); N.C. Consumers Power, Inc. v. Duke Power Co., 285 N.C. 434, 206 S.E.2d 178, reh. denied, 286 N.C. 547 (1974). Indeed, if plaintiff's right to the disputed rentals is established at trial that adjustment can easily be accomplished by the final judgment and even if the judgment is for every cent that plaintiff sued for its collectibility is assured. Thus, not only is the appeal unauthorized by our law, it is also to no purpose.
Dismissed.
BECTON and EAGLES, JJ., concur.